Citation Nr: 1427261	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  05-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 29, 2010, for loss of motion of the left knee due to degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent prior to September 29, 2010, for left knee instability.

3.  Entitlement to a rating in excess of 10 percent for surgical scars of the left knee.

4.  Entitlement to a rating in excess of 30 percent for left knee, status post total knee arthroplasty from November 1, 2011.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2003 and January 2004 rating decisions of the VA Regional Office (RO) in Togus, Maine.  Due to the location of the Veteran's residence, jurisdiction of his appeal is currently with the RO in New York, New York.

During the course of the appeal, on September 29, 2010, the Veteran underwent a total knee arthroplasty of his left knee.  By rating decision of April 2012, the 20 percent rating for loss of motion due to degenerative joint disease as well as the 30 percent rating for instability were discontinued, effective September 29, 2010.  Therefore, the Board has characterized those issues as set forth on the first page.

The April 2012 rating decision also assigned a 100 percent rating for postoperative convalescence under 38 C.F.R. § 4.30 in addition to a 100 percent schedular rating under Diagnostic Code 5055 for left knee replacement with prosthesis, effective September 29, 2010, to October 31, 2011.  Thereafter, a 30 percent rating went into effect on November 1, 2011.  Therefore, as the maximum rating has been assigned for the left knee for the period from September 29, 2010, to October 31, 2011, the issues before the Board are the propriety of the 20 and 30 percent ratings assigned for the left knee prior to September 29, 2010, the 30 percent rating assigned for the left knee (status post total knee arthroplasty) as of November 1, 2011, as well as the 10 percent rating for surgical scars.

The Veteran requested a Travel Board hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in December 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  As noted in the Introduction, the Veteran underwent a total knee arthroplasty in September 2010.  Prior to that, his most recent VA examination was in March 2009.  In light of surgery since the last examination, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  As the issue of entitlement to a TDIU is inextricably intertwined with the left knee ratings on appeal, that issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Northport VA Medical Center (VAMC), from the Hospital for Special Surgery, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, afford the Veteran an appropriate VA examination to determine the severity of his service-connected left knee disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations of the service-connected left knee disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's left knee and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology.  Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected left knee disability.

With regard to scarring on the Veteran's left knee, the examiner is requested to comment on all signs and symptoms that are attributable to the scars, including the specific size of the scars or the size of the area affected (in square inches or centimeters).  Also, the examiner should discuss whether the scars are nonlinear, deep, superficial, unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated and whether they result in any disfigurement or deformity.  
The examiner should also offer an opinion as to whether due solely to the Veteran's service-connected disabilities, he is precluded from all forms of substantially gainful employment consistent with his education and occupational experience during this period.  The examiner should render an opinion regarding the Veteran's employability during each period where the Veteran was not in receipt of a temporary total evaluation.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



